Bell, J.
The principles upon which courts of justice award exemplary or punitory damages have been often discussed and announced by this court, and we deem it unnecessary to enter again upon an exposition of these principles. (See the cases of Smith v. Sherwood, 2 Tex., 460; Graham v. Roder, 5 Tex., 141; Cole v. Tucker, 6 Tex., 266; Cook v. Garza, 9 Tex., 358, and Kolb v. Bankhead, 18 Tex., 228.) It appears from the evidence in this case that the appellant, when he went to the premises of Jones to remove the running gear, represented to the tenant of Jones that he had purchased the running gear. This is the only feature in the case which presents the conduct of the appellant in any other light than that of an ordinary trespass. The appellant, however, had been informed that Jones would expect a full price for his *623running gear, and also that Jones would shortly (after the time of the correspondence between them) be in the county of Colorado. Under all the circumstances, the trespass committed by the appellant may, we think, be held to partake, though very slightly, of the elements of fraud and oppression, and as therefore presenting a proper case for exemplary damages. The case would have been presented in a more favorable aspect for the appellant, if he had shown that subsequent to the trespass he had made a proper effort to repair the wrong by tendering to Jones full compensation for the property.
We think the verdict a severe one, under all the circumstances, but we do not see any clear grounds upon which we can reverse the judgment, without giving our countenance to a wrong.
The judgment is affirmed.
Judgment affirmed.